Both the judge at the circuit, and the General Term, were of the opinion, that the notice by the plaintiffs to the Seventh Ward Bank, of the mistake in certifying Wilson's check to be good, before any steps had been taken, or any measures omitted by the Seventh Ward Bank, and while there was still time to fix all the parties upon the note, relieved the plaintiffs from their liability on the certificate. In this opinion I concur. Such a certificate possesses no extraordinary or hidden power. It should impose no greater liability than its terms fairly require. Divested of all technical terms, the transaction in question was simply this: The Seventh Ward Bank present for payment at the Irving Bank, where it is made payable, the note of Morris Wilson. The making the note payable there, was a warrant from the *Page 337 
maker to the latter bank, to pay it from his funds and charge it to him. When the note is presented, the teller of the paying bank informs the presenter that the note is good, in other words, that the maker has the funds in the bank to meet it. This information may be communicated verbally, by letter or by a memorandum on the note, ordinarily called a certificate. If the note were presented by an individual, the money would ordinarily be paid to him in satisfaction, and the note left with the paying bank. In the case of a bank, the note is taken back by the party owning it, to be returned the next day in the settlement of exchanges, as an item of credit in its favor, and against the certifying bank. This is the usual course of business in the city of New York. The correctness of this certificate is a matter which the certifying bank has the means of knowing, and is bound to state correctly. If the presenting bank relies upon its accuracy, and fails to charge the indorsers as upon non-payment on presentation, the certifying bank is estopped from denying the truth of its statement. Having asserted, of its own knowledge, that the maker had funds in its bank to meet the note, and the presenting bank, having omitted to charge its indorsers in reliance upon such statement, the certifying bank will not be permitted to go behind its own statements. The teller of the bank is the proper officer to make this statement, and his statement binds the bank, whether accurate or erroneous. These principles are established in Mead
v. The Merchants' Bank of Albany (25 N.Y., 143), and inFarmers' and Mechanics' Bank of Kent County v. Butchers' andDrovers' Bank (16 id., 125).
In the present case the Irving Bank discovered its error, in stating that it had funds for the payment of Wilson's note, in sufficient time to prevent any loss in consequence of the error. It immediately notified the Seventh Ward Bank of the error, and in time to enable it to make a re-presentment, if necessary, and to charge the indorsers. No damage, therefore, could accrue to the latter bank from the erroneous information. They were bound to accept and to act upon the corrected information, if there were time and *Page 338 
opportunity so to do. I agree with the courts below that the plaintiffs might have stopped at that point, and there would have been no liability on their part to the Seventh Ward Bank.
That bank went farther, however, and, upon the refusal of the Seventh Ward Bank to cancel their certificate, paid to that bank the amount of the note, re-presented it at their own counter, and gave notice of non-payment to the defendants as indorsers thereof. This the judge, at Special Term, held to amount, in law, to a payment of the note. The General Term held otherwise, and reversed his judgment. It was agreed, by the judge at Special Term, that the certificate of the paying teller was not a payment of the note. In this he was no doubt correct. It has also been held, and correctly, that the stamping a note as "paid," or marking it with a canceling hammer, does not constitute a payment. (Scott v. Betts, Lalor Sup., 363 and note;Watervliet Bank v. White, 1 Denio, 608.)
That the advance of the amount of the note, by the plaintiff, to the Seventh Ward Bank, was made to relieve them from an apprehended liability on their certificate, and was not intended by them to be in discharge of the note, is obvious from the immediate re-presentment of the note for payment, and notice to the indorsers that the same had not been paid. There could have been no other purpose in this than to charge the parties to an existing note. So, if they had intended a payment and discharge of the note, they would have allowed its return in the exchanges of the day following, in the usual course of business, instead of making a special payment of the same. The judge has not found, as a fact, that the note was intended to be paid by the Irving Bank, or that it was paid by them. He could not have so found upon the testimony, with propriety. He simply finds that the plaintiff paid "the amount of the note" to the Seventh Ward Bank, and he holds, as a legal result, that the advance of the money, under the circumstances stated, operated to discharge and cancel the note. In this conclusion I think he erred. The plaintiffs took the note as a purchaser, *Page 339 
and acquired the rights of a holder. (See Watervliet Bank v.White, 1 Denio, 608.) In that case the Watervliet Bank, at whose counter the note was made payable, received it from the holder for collection, and, having an account with the maker, which, however, was not good for the amount, charged it to him and paid it to the holder, at the same time placing upon it a canceling mark. By the practice of the bank this mark only denoted that the note was charged. In a suit on the note by the bank, as indorsee against the maker, it was held that the bank held it with the rights of a purchaser, and could maintain the action.
In the present case the plaintiffs feared a liability to the Seventh Ward Bank, by reason of their mistaken certificate of the goodness of the note. They advanced to that bank its amount, for the purpose of re-presenting it for payment, notifying the indorsers, and holding it as an existing security. The defendants are indorsers duly charged. They received, themselves, the amount of the note upon its discount. It has never been paid, and is now an available security in the hands of the plaintiffs.
The order of the General Term should be affirmed, and judgment absolute ordered in favor of the plaintiffs for the amount of the note and interest.
All concur.
Judgment absolute. *Page 340